PER CURIAM:
Alfred T. Thomas and Randy L. Thomas appeal the district court’s order granting Defendants’ motion to dismiss and dismissing the 42 U.S.C. § 1983 (2000) complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Thomas v. Charlotte-Mecklenburg Bd. of Educ., No. 3:06-cv-00238, 2006 WL 3257051 (W.D.N.C. Nov. 9, 2006). We deny Thomas’ motions to certify and for sanctions, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.